--------------------------------------------------------------------------------

Exhibit 10.1



 
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



CONSIGNED EXCESS INVENTORY ADDENDUM
TO MASTER MANUFACTURING SERVICES AGREEMENT


(Trimble Consigned Excess for Guadalajara Factory)




This Addendum to the Master Manufacturing Services Agreement dated March 12,
2004 ( “MSA”) by and between Trimble Navigation Limited, the predecessor in
interest to Trimble Europe B.V. (“Trimble”) and Solectron Corporation, the
predecessor in interest to Flextronics Corporation (“Flextronics”), is made by
and between Trimble and Flextronics as of this 6th day of July 2009 (“Effective
Date”).  Capitalized terms not otherwise defined herein shall have the same
meanings as ascribed thereto in the MSA.  Except as modified herein, all terms
and conditions in the MSA shall remain unaffected and continue in full force and
effect for the duration thereof.


WHEREAS, the parties contemplated an excess inventory management program in the
MSA;


WHEREAS, the parties desire specifically to address the management of such
excess inventory at Flextronics’s factory located in Guadalajara, MX; and


WHEREAS, the parties desires to set forth additional terms and conditions to
further describe their mutual agreement on such management plan;


AND NOW, intending to be legally bound, the parties hereby agree as follows:


1.             Inventory Threshold.  If the dollar amount of Trimble Consigned
Excess (“TCE”), as measured at Flextronics factory in Guadalajara, Mexico, is
equal to or greater than [***], then Flextronics, at its option, may elect to
manage the TCE via [***], the selection of which is to be mutually agreed upon
by the parties, or within Flextronics’s own premises.  In either event, Trimble
agrees to [***] as identified in Section 2A.   Under no circumstances, without a
prior signed mutual agreement, will Flextronics be required to hold more than a
sliding maximum scale of TCE inventory. The sliding maximum TCE inventory scale
will be [***] respectively.


2.             Administration and Management Plan:


A. Purchase Orders, Invoices and Pricing:  For any excess inventory arising out
of the Guadalajara factory after an excess material review that satisfies the
terms for Excess Inventory in the MSA, Trimble shall place a purchase order to
Flextronics for the [***] to enter the material into TCE storage.  For any
amount of TCE above [***] to be mutually agreed by the parties, for storage of
such TCE on pallets above the [***] at the 3PL or Flextronics warehouse.


B. Implementation:

 
 

--------------------------------------------------------------------------------

 



 
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



i.            Trimble will issue a purchase order to Flextronics [***] for
mutually agreed to Excess Inventory quantities at [***] as defined in Section
9.0 of the MSA plus a [***]. The Excess Inventory will then be placed into TCE
storage


ii.           Flextronics will receive and manage such components either at a
Flextronics facility or a 3PL.
.
iii.          Any such components shall remain on Trimble’s accounting and
financial reporting documents until consumed and paid for by Flextronics per the
reconciliation process below:


iv.          Flextronics will provide a PO [***] to Trimble each month based
upon a reconciled consumption report. Trimble will not invoice Flextronics for
Material until the monthly reconciliation is performed and Flextronics provides
a consumption report and Purchase Order;


v.           Inspection and Audit Rights:  Flextronics shall allow Trimble to
inspect and review TCE managed on Flextronics’s premises.  Such inspection and
review rights shall be limited to the right of Trimble personnel or Trimble
designated personnel to perform cycle counts and review transaction records upon
providing Flextronics with [***] notice, but in any case not less than [***]
business days.


C. Reconciliation Process:


i.            Flextronics shall provide Trimble with a monthly report of the TCE
being managed on Flextronics’s premises and/or in a 3PL.  Each report shall
reflect the [***] in storage at the 3PL and the number of TCE pallets at
Flextronics facility.  Flextronics will provide a consumption report and issue a
Purchase Order for the consumption quantity at the Quarterly Budget Price to
Trimble the second to last Friday of each Trimble’s Fiscal Month.  Payment terms
shall be [***] days from date of invoice.


ii.           TCE Reconciliation Example:


Month
Beginning TCE Balance
TCE Adds/Subs
Ending TCE Balance
TCE Consumption
Notes
0
0
0
0
0
 
1
0
200
200
0
Trimble Transfers 200 Units during Month 1
2
200
0
100
100
Trimble invoices 100 unit TCE consumption
3
100
200
200
100
Trimble transfers 200 units during month 3 and invoices 100 unit TCE consumption
4
200
 
100
100
Trimble invoices 100 unit consumption
5
100
0
100
0
 
6
100
-100
0
0
Flextronics notifies Trimble of excess TCE asset inventory. Trimble issues
handling cost PO and Flextronics dispositions inventory per Trimble direction.


 
 

--------------------------------------------------------------------------------

 



 
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



D. Reviews:  On a [***] basis, Flextronics will identify all TCE inventory that
has had no transaction activity in the [***] and the quantity on-hand is Excess
Inventory to the current forecast. Such TCE must be either consumed or removed
from Flextronics no later than [***] in order to meet the [***] aging limit.
Trimble will have the responsibility to consume or disposition such material
(“Trimble Consigned Obsolete Inventory” or “TCOI”) by placing a PO to
Flextronics for consumption or removal within [***] after such notice by
Flextronics.  Flextronics may also request Trimble to place a purchase order for
delivery or consumption of TCE in [***] for any quantity of TCE that would
permit Flextronics to reduce its storage capacity requirement, inactivity,
duration held, date code expiration or repetitive push-out of demand; and
Trimble may agree to this in its sole discretion.


E. Inventory Disposition:  Trimble may request, in writing, Flextronics to
return, scrap or perform some alternative form of disposition with respect to
any TCE within [***] of such request or notice.  For each request (which may
include one or more components) Flextronics will charge [***] to be paid by
Trimble [***] during the reconciliation process.  Trimble shall be responsible
for any and all taxes payable by Flextronics in connection with the requested
action referenced in this paragraph E within [***] of Flextronics’s incurring
such taxes.  Any TCE to be shipped to Trimble or its designee shall be delivered
to Trimble F.C.A. (Incoterms 2000) Flextronics’s and/or the applicable 3PL
facility.  Any TCE originating from or physically located at the Flextronics
Guadalajara facility or 3PL located within Mexico cannot be re-sold within the
borders of the country of Mexico.


4.            Term and Termination.  Section 24.0 of the MSA shall apply with
respect to the term, expiration and termination allowances related hereto, with
the sole exception of Section 24.4, which is modified exclusively as it relates
to this Addendum to extend the notice of termination for convenience from 90
days to 180 days.
 
5.            Except as specifically amended by the terms of this Addendum, all
other terms and conditions of the MSA shall remain in full force and
effect.  Without limiting the generality of the foregoing, the following
sections of the MSA shall apply to this Addendum and the management of TCE
hereunder: Sections 11.2 and 16.2 (regarding liability for loss or damage to
consigned inventory); Sections 11.3, 11.4, 11.6 and 16.2 (regarding title to
Consigned Material remaining in Trimble); and Sections 11.5 and 16.3 (regarding
Flextronics using commercially reasonable efforts to maintain secure facilities
to store consigned inventory, providing “all risk” insurance and granting
Trimble audit and inspection rights).

 
 

--------------------------------------------------------------------------------

 



 
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



6.            This Addendum may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, and such
counterparts together shall constitute one and the same instrument. For the
purposes hereof, a facsimile copy of this Addendum including the signature pages
hereto, shall be deemed an original.
 
 
IN WITNESS WHEREOF, the parties, through their duly authorized officers, have
executed this Addendum, effective as of the date first set forth above.


TRIMBLE EUROPE B.V.
FLEXTRONICS
               
/s/ ABM Snijders
 
/s/ EC Sykes
 
Name: ABM Snijders
 
Name: EC Sykes
         
Date:   July 2, 2009
 
Date:   July 6, 2009
                 
/s/ WJA van Kollenburg
     
Name: WJA van Kollenburg
             
Date:   July 2, 2009
     

 
 

--------------------------------------------------------------------------------